Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 4, 2019

                                      No. 04-19-00517-CV

                        Victor Jimenez MORENO and Lidia C. Moreno,
                                         Appellants

                                                 v.

                                 LGAG Realty Partners, LLC,
                                        Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI07564
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        The reporter’s record was originally due on September 10, 2019. The court reporter filed
a notification of late record on September 24, 2019, stating the need for additional time to
prepare the reporter’s record. The request was noted, and the reporter’s record was due on
October 21, 2019. To date, neither the record nor a subsequent notice of late reporter’s record
has been filed.

        Accordingly, it is ORDERED that court reporter Luis Duran must file the reporter’s
record no later than November 19, 2019. If the reporter’s record is not filed by such date, a
show cause order may be issued directing Luis Duran to appear on a day certain and show
cause why he should not be held in contempt for failing to file the record. The clerk of this court
is instructed to cause a copy of this order to be served on Mr. Duran by certified mail, return
receipt requested, with delivery restricted to addressee only, or to give other personal notice of
this order with proof of delivery. Because “[t]he trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed,” Tex. R. App. P. 35.3(c), the clerk of this
court is directed to serve a copy of this order on the Honorable David A. Canales, Judge of the
45th Judicial District Court, Bexar County, Texas.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2019.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court